               Case 2:19-cr-00234-JLR Document 52 Filed 12/22/20 Page 1 of 2




 1                                                                 The Honorable James L. Robart
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                            CASE NO. CR19-234-JLR
11                          Plaintiff
                                                        ORDER GRANTING
12
                                                        STIPULATED MOTION
13                     v.                               CONTINUING TRIAL DATE
14 ELDER ADALBERTO CACERES-COELLO,
15                          Defendant.
16
17          Trial in this matter is scheduled to commence on January 4, 2021. The parties have
18 reached a plea agreement and are actively attempting to schedule and hold a change-of-plea
19 hearing at which the Defendant can enter a plea. However, because of the recent increase in
20 COVID-19 cases in this area, including at the Federal Detention Center at SeaTac,
21 Washington, scheduling such a change-of-plea hearing has been difficult. In addition, the
22 ongoing COVID-19 pandemic will make it impossible to conduct a trial on January 4, 2021.
23 As a result, the parties have submitted a joint motion to continue the trial date.
24          Defendant Elder Adalberto Caceres-Coello joins in the request.
25 ///
26 ///
27 ///
28


     Order Continuing Trial Date
     United States v. Caceres-Coello, CR19-234JLR – 1
               Case 2:19-cr-00234-JLR Document 52 Filed 12/22/20 Page 2 of 2




 1          The motion is GRANTED for the reasons stated in the parties’ joint motion, as well as
 2 those set out in General Orders Nos. 01-20, 02-20, 03-20, 04-20, 08-20, 09-20, 11-20, 13-20,
 3 and 15-20.
 4          Trial of this matter is hereby CONTINUED to June 1, 2021.
 5          Furthermore, the Court finds that, for the reasons detailed in the parties’ submission
 6 and General Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, and 15-20, all of which are
 7 incorporated herein by reference, the ends of justice served by granting a continuance
 8 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
 9 § 3161(h)(7)(A), (B)(i). Therefore,
10          IT IS FURTHER ORDERED that the time between January 4, 2021, and
11 June 1, 2021, is excluded in computing the time within which trial must commence. 18
12 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible
13 and result in a miscarriage of justice, taking into account the exercise of due diligence. 18
14 U.S.C. § 3161(h)(7)(B)(i).
15          IT IS FURTHER ORDERED that time under the Interstate Agreement on Detainers
16 Act is tolled to March 1, 2021.
17          DATAED: December 22, 2020.
18


                                                        A
19
20
21                                                      The Honorable James L. Robart
22                                                      U.S District Court Judge

23
24
25
26
27
28


     Order Continuing Trial Date
     United States v. Caceres-Coello, CR19-234JLR – 2
